DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species I and III-IV, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/03/2021.
Applicant's election with traverse of Species II in the reply filed on 03/03/2021 is acknowledged.  The traversal is on the ground(s) that the application can be searched and examined without undue burden.  This is not found persuasive because the species of patentably indistinct species such as from Species IV contain additional features and functions that would require a different field of search (for example, searching different classifications, classes/subclasses or electronic resources, or employing different search queries) and therefore will have a search and/or examination burden.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 1-8 are objected to because of the following informalities:
Claim 1, line 13, recites “first second spiral coil” should be --first spiral coil--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially vertical" in claim 1 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term "substantially on the imaginary line" in claim 1 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. [U.S. Pub. No. 2012/0244802] in view of Fahs et al. [WO 2009/125324] (for clearer illustration).
Regarding Claim 1, Feng et al. shows an 8-shaped inductive coil device (Fig. 4c, Paragraph [0034]) comprising:
a first spiral coil (434) comprising a plurality of first metal segments (see Fig. 4c, Paragraph [0034]) and a plurality of crossing connection segments (see Fig. 4c and Drawing 1 below, crossing connection segments CCS1, CCS2) disposed at a first metal layer (see Fig. 4c, light shade) and a second metal layer (see Fig. 4c, dark shade) respectively (Paragraph [0037]) and comprising at least a pair of first connection terminals (see Fig. 4c and Drawing 1 below, connection terminals CT1, CT2), wherein the first metal layer and the second metal layer are adjacent to each other (see Fig. 4c and Drawing 1 below, light shade and dark shade are adjacent to each other, Paragraph [0037]);
a second spiral coil (432) comprising at least a pair of second connection terminals (see Fig. 4c and Drawing 1 below, connection terminals CT3, CT4); and

wherein the first spiral coil (434) and the second spiral coil (432) are disposed neighboring to each other (see Fig. 4c) along an imaginary line (see Fig. 4c and Drawing 1 below, imaginary line IL) passing through a central region of each of ranges respectively surrounded by the first second spiral coil and the second spiral coil (see Fig. 4c and Drawing 1 below, imaginary line IL passing through a central region of each of ranges respectively surrounded by element 434 and element 432), the connection segment structure (450) and the crossing connection segments (crossing connection segments CCS1, CCS2) electrically couple a part of the first metal segments substantially vertical to the imaginary line (see Fig. 4c and Drawing 1 below), and the connection segment structure (450) and the crossing connection segments (crossing connection segments CCS1, CCS2) are disposed substantially on the imaginary line (see Fig. 4c and Drawing 1 below).
For clearer illustration, Fahs et al. shows an 8-shaped inductor (Figs. 1 and 3) teaching and suggesting the first spiral coil (2) comprising at least a pair of first connection terminals (left and right connection terminals connected to CR), the second spiral coil (1) comprising at least a pair of second connection terminals (left and right connection terminals connected to CR); and the connection segment structure (CR) configured to electrically couple the first connection terminals and the second connection terminals (see Fig. 1).

Regarding Claim 2, Feng et al. shows the first metal segments (segments of elements 434) comprise a first part (left or right part of element 434) that is parallel to the imaginary line (see Fig. 4c and Drawing 1 below) and a second part (top or bottom part of element 434) that is vertical to the imaginary line (see Fig. 4c and Drawing 1 below).
Regarding Claim 7, Feng et al. shows the 8-shaped inductive coil device is an inductor device (Paragraph [0034]) and the first spiral coil (434) further comprises a pair of voltage input (408) and output (409) terminals.
Feng et al. in view of Fahs et al. does not explicitly disclose voltage for the input and output terminals. However, having voltage input and output terminals would have been an obvious design choice based on intended and/or environmental use to obtain desirable operating characteristics.
Regarding Claim 8, Feng et al. shows the connection segment structure (450) comprises at least one first connection metal segment (light shade) disposed at the first metal layer (M1, Paragraph [0037]) and at least one second connection metal segment 
Fahs et al. shows the connection segment structure (CR) comprises at least one first connection metal segment (Ma) disposed at the first metal layer (see Fig. 3) and at least one second connection metal segment (Mb) disposed at the second metal layer (see Fig. 3) that crosses over the first connection metal segment (see Fig. 3).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. in view of Fahs et al. as applied to claims 1-2 above, and further in view of Huang et al. [U.S. Pub. No. 2016/0035671].
Regarding Claim 3, Feng et al. in view of Fahs et al. shows the claimed invention as applied above but does not show a first width of the first part of the first metal segments is smaller than a second width of the second part of the first metal segments.
Huang et al. shows an inductor (Figs. 5A-5D) teaching and suggesting a first width (W2) of the first part (W2 of elements 510a-510d or 510b-0) of the first metal segments (510a-510d) is smaller than a second width (W) of the second part (W of elements 510-510d or 510b-1) of the first metal segments (Paragraph [0026]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a first width of the first part of the first metal segments is smaller than a second width of the second part of the first metal segments as taught by Huang et al. for the device as disclosed by Feng et al. in view of .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. in view of Fahs et al. as applied to claim 1 above, and further in view of Roy et al. [U.S. Pub. No. 2014/0111019].
Regarding Claim 7, Feng et al. shows the 8-shaped inductive coil device is an inductor device (Paragraph [0034]) and the first spiral coil (434) further comprises a pair of input (408) and output (409) terminals.
Feng et al. in view of Fahs et al. does not explicitly disclose voltage for input and output terminals.
Roy et al. shows a device (Fig. 3A) teaching and suggesting voltage for input (V+) and output (V-) terminals (see Fig. 3A).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have voltage for input and output terminals as taught by Roy et al. for the device as disclosed by Feng et al. in view of Fahs et al. to induce voltage on the loops to obtain desirable operating characteristics for inductance values (Paragraph [0152]).



Claims 1-2 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. [U.S. Pub. No. 2012/0244802] in view of Tsai et al. [U.S. Pub. No. 2015/0381135] (for clearer illustration).
Regarding Claim 1, Feng et al. shows an 8-shaped inductive coil device (Fig. 4c, Paragraph [0034]) comprising:
a first spiral coil (434) comprising a plurality of first metal segments (see Fig. 4c, Paragraph [0034]) and a plurality of crossing connection segments (see Fig. 4c and Drawing 1 below, crossing connection segments CCS1, CCS2) disposed at a first metal layer (see Fig. 4c, light shade) and a second metal layer (see Fig. 4c, dark shade) respectively (Paragraph [0037]) and comprising at least a pair of first connection terminals (see Fig. 4c and Drawing 1 below, connection terminals CT1, CT2), wherein the first metal layer and the second metal layer are adjacent to each other (see Fig. 4c and Drawing 1 below, light shade and dark shade are adjacent to each other, Paragraph [0037]);
a second spiral coil (432) comprising at least a pair of second connection terminals (see Fig. 4c and Drawing 1 below, connection terminals CT3, CT4); and
a connection segment structure (450) configured to electrically couple the first connection terminals and the second connection terminals (see Fig. 4c and Drawing 1 below, element 450 electrically couple connection terminals CT1, CT2 to respectively CT3, CT4);
wherein the first spiral coil (434) and the second spiral coil (432) are disposed neighboring to each other (see Fig. 4c) along an imaginary line (see Fig. 4c and Drawing 1 below, imaginary line IL) passing through a central region of each of ranges 
For clearer illustration, Tsai et al. shows a device (Fig. 1) teaching and suggesting the first spiral coil (114) comprising at least a pair of first connection terminals (146, 148), the second spiral coil (112) comprising at least a pair of second connection terminals (142, 144); and the connection segment structure (120) configured to electrically couple the first connection terminals and the second connection terminals (see Fig. 1, Paragraph [0023]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first spiral coil comprising at least a pair of first connection terminals, the second spiral coil comprising at least a pair of second connection terminals; and the connection segment structure configured to electrically couple the first connection terminals and the second connection terminals as taught by Tsai et al. for the device as disclosed by Feng et al. to facilitate electrical connection to obtain desirable operating characteristics for inductance values (Paragraph [0023]).

Regarding Claim 7, Feng et al. shows the 8-shaped inductive coil device is an inductor device (Paragraph [0034]) and the first spiral coil (434) further comprises a pair of voltage input (408) and output (409) terminals.
Feng et al. in view of Tsai et al. does not explicitly disclose voltage for the input and output terminals. However, having voltage input and output terminals would have been an obvious design choice based on intended and/or environmental use to obtain desirable operating characteristics.
Regarding Claim 8, Feng et al. shows the connection segment structure (450) comprises at least one first connection metal segment (light shade) disposed at the first metal layer (M1, Paragraph [0037]) and at least one second connection metal segment (dark shade such as 450a-450f) disposed at the second metal layer (M2, Paragraph [0037]) that crosses over the first connection metal segment (see Fig. 4c, Paragraph [0037]).
Tsai et al. shows the connection segment structure (120) comprises at least one first connection metal segment (segment between nodes 142, 146) disposed at the first metal layer (see Fig. 1) and at least one second connection metal segment (segment between nodes 148, 144) disposed at the second metal layer (see Fig. 1) that crosses over the first connection metal segment (see Fig. 1, Paragraph [0023]).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. in view of Tsai et al. as applied to claims 1-2 above, and further in view of Huang et al. [U.S. Pub. No. 2016/0035671].
Regarding Claim 3, Feng et al. in view Tsai et al. shows the claimed invention as applied above but does not show a first width of the first part of the first metal segments is smaller than a second width of the second part of the first metal segments.
Huang et al. shows an inductor (Figs. 5A-5D) teaching and suggesting a first width (W2) of the first part (W2 of elements 510a-510d or 510b-0) of the first metal segments (510a-510d) is smaller than a second width (W) of the second part (W of elements 510-510d or 510b-1) of the first metal segments (Paragraph [0026]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a first width of the first part of the first metal segments is smaller than a second width of the second part of the first metal segments as taught by Huang et al. for the device as disclosed by Feng et al. in view of Tsai et al. to decrease parasitic capacitance to improve self-resonant frequency and quality factor Q (Paragraph [0012]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. in view of Tsai et al. as applied to claim 1 above, and further in view of Roy et al. [U.S. Pub. No. 2014/0111019].

Feng et al. in view of Tsai et al. does not explicitly disclose voltage for input and output terminals.
Roy et al. shows a device (Fig. 3A) teaching and suggesting voltage for input (V+) and output (V-) terminals (see Fig. 3A).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have voltage for input and output terminals as taught by Roy et al. for the device as disclosed by Feng et al. in view of Tsai et al. to induce voltage on the loops to obtain desirable operating characteristics for inductance values (Paragraph [0152]).

    PNG
    media_image1.png
    683
    705
    media_image1.png
    Greyscale

Drawing 1
Allowable Subject Matter
Claims 4-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981.  The examiner can normally be reached on M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837